DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered. Claims 1-4 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method of claim 1 is directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold, as set forth in exemplary claim 1: a computerized method for searching for objects and presenting search results: assigning a plurality of Attributes to each of a plurality of objects in a collection; assigning each of the Attributes to a Kind; receiving a search query including at least one Attribute specified by a user; organizing search results based on search and navigation specifications; and displaying the search results comprising a list of Kinds associated with Attributes specified by the user;  wherein a class definition sets up a structure for the computerized method with member data and functions.
	The limitations assigning a plurality of Attributes to each of a plurality of objects in a collection and assigning each of the Attributes to a Kind, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitations precludes the steps from practically being performed in the mind. For example, “assigning” in the context of this claim encompasses the user making a judgement that a plurality of Attributes relate to each of a plurality of objects in a collection and that each Attribute relates to a Kind. More specifically, and in connection with the example provided in paragraph 10 of the published instant specification, a user can make a judgement to relate/assign the Attributes “modern” and “music” with a particular MP3 file object. Furthermore, the user can make a judgement to relate/assign the Attributes “modern” and “music” to the Kind’s “period” and “art form”, respectively. 
The limitation receiving a search query including at least one Attribute specified by a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receiving a search query” in the context of this claim encompasses the user thinking of an Attribute that he/she wants to know more about. 
The limitation organizing search results based on search and navigation specifications, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “organizing” in the context of this claim encompasses the user thinking of two results ordered based on the Attribute that he/she wants to know more about.  
The limitation displaying the search results comprising a list of Kinds associated with Attributes specified by the user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking of Kinds associated with Attributes such as the above-mentioned Kinds “period” and “art form” being associated with Attributes “modern” and “music”, respectively.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to object oriented programming, computerized and displaying. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraph 23 of the published instant specification describes the object oriented programming concept of a class and paragraph 121 of the published instant specification includes “It will be apparent to those of skill in the art that the system 700 may be implemented on a variety of platforms. In some embodiments, the system 700 is implemented on personal computer…”), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to computerized and displaying at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraph 121 of the published instant specification describes generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea(s) at a high level of generality  ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...

	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being Beall et al., Patent No.: US 6,169,992 B1, hereinafter Beall.

As per claim 1, Beall discloses a computerized method for searching for objects and presenting search results:
assigning a plurality of Attributes to each of a plurality of objects in a collection (col. 13, line 63 to col. 14, line 6 discloses objects (or items) have attributes and classes; fig. 19 discloses an items found counter, element 4037 and fig. 19 discloses Attributes are assigned to a class of objects in a search result);
assigning each of the Attributes to a Kind (col. 13, line 63 to col. 14, line 6 discloses objects (or items) have attributes and classes, the classes corresponding to Kinds; fig. 19 discloses an items found counter, element 4037);
receiving a search query including at least one Attribute specified by a user (col. 12, lines 61-65 and col. 14, lines 22-40);
organizing search results based on search and navigation specifications (col. 15, lines 28-55; fig. 22); and 
displaying the search results comprising a list of Kinds associated with Attributes specified by the user (col. 15, lines 28-38; fig. 22, element 4023; col. 19, lines 33-57); wherein a class definition sets up a structure for the computerized method with member data and functions (claim interpretation note: according to paragraph 23 of the published instant specification, this limitation is directed to the most fundamental and essential aspect of object class, and is Applicant admitted prior art. Nonetheless, see multiple disclosures of exactly this in Beall including fig. 3, item 4017, 4018 and 4015, fig. 2, item 4002, col. 3, lines 22-29, col. 5, lines 50-62, col. 12, line 17, col. 13, last paragraph, col. 28, lines 55-56, col. 30, lines 29-31).

As per claim 2, Beall discloses the computerized method of Claim 1, wherein the class definition does not create any examples (see rejection of last limitation. Furthermore, in OOP, a class is not an instance (i.e. not an example); see at least col. 5, lines 50-62).  

As per claim 3, Beall discloses The computerized method of Claim 2, wherein the class definition has a declared instance (see rejection of last limitation of claim 1 and note the various instances declared based on classes such as in fig.’s 19-26A, 43-45B).  

As per claim 4, Beall discloses the computerized method of Claim 3, wherein assigned memory values for the member data is an object (see rejection of last limitation of claim 1 and note that object oriented programming languages store data as objects; see at least col. 5, lines 50-62).



Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive. The arguments present that Beall does not disclose the amended subject matter. Examiner respectfully disagrees. With respect to the newly added limitation “wherein a class definition sets up a structure for the computerized method with member data and functions” note that according to paragraph 23 of the published instant specification, this limitation is directed to the most fundamental and essential aspect of object-oriented programming, i.e., a class, and is Applicant admitted prior art. Nonetheless, see multiple disclosures of exactly this in Beall including fig. 3, item 4017, 4018 and 4015, fig. 2, item 4002, col. 3, lines 22-29, col. 5, lines 50-62, col. 12, line 17, col. 13, last paragraph, col. 28, lines 55-56, col. 30, lines 29-31.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
20130067526
Pars. 364-379
Browsing and navigating hypermedia
5983234
Fig.’s 4-7, 13
Accessing objects in a distributed directory
20050091287
Pars. 235-260
Class hierarchy of file classes and database




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED H HASAN/Primary Examiner, Art Unit 2154